Lewis, Justice.
This is an appeal by the defendant, Town of Cherry Grove Beach, South Carolina, from an order of the lower court, issued on January 17, 1964, restraining the defendant from discharging the plaintiff, James P. Ivey, as its chief of police. The action is solely for injunctive relief.
The plaintiff alleged that he was appointed chief of police of the Town of Cherry Grove Beach for a term of one year beginning May 1, 1963, and that he was wrongfully discharged by the town on November 15, 1963, before his term of office had expired. The plaintiff sought and obtained the order under appeal restraining the town from discharging him. No injunctive relief was sought, however, beyond the term of office as alleged.
The order under appeal restrained the authorities of the town from discharging the plaintiff but, admittedly, such order did not extend beyond May 1, 1964, the date on which the plaintiff’s alleged term of office ended. Since the term of office, which the plaintiff sought to have preserved for him by the restraining order, has expired, the issues raised in this appeal have become mo,ot; and the appeal must be *365dismissed on that ground. Cantwell v. Williams, 35 S. C. 602, 14 S. E. 549; Kirkland v. Aiken County Board of Education, 227 S. C. 268, 87 S. E. (2d) 680.
Appeal dismissed.
Taylor, C. J., and Moss, Bussey and Brailsford, JJ., concur.